Citation Nr: 1637328	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-06 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a seizure disability, including episodic loss of consciousness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to December 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the St. Paul, Minnesota, Regional Office.  

In September 2011, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board, and a transcript of the proceeding is of record.

The Board previously remanded the appeal in December 2011 and December 2014.  

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in an August 25, 2016, statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2011, the Veteran testified at a Board hearing in connection with his present appeal; however, the VLJ who presided over this hearing is no longer employed at the Board.  As a matter of law, the Veteran has the right to provide testimony before the VLJ who will decide his claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  In an August 2016 correspondence, the Veteran indicated his desire to have a Board video conference hearing in connection with his appeal.  The Veteran's request for a hearing shall be honored.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704, 20.1304.  On remand the Veteran is to be scheduled for an appropriate Board hearing.  

Accordingly, the case is REMANDED for the following action:

Contact the Veteran and schedule him for a videoconference hearing before a Veterans Law Judge, at the appropriate RO, in accordance with applicable laws and regulations.  A copy of the notice sent to the Veteran should be associated with the claims folder.  After the hearing is conducted, the Veteran withdraws the hearing request, or he fails to report for the scheduled hearing, the claims folder should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

